In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-07-00125-CV
        ______________________________



                  EX PARTE:
             GARY LYNN ROBINSON




   On Appeal from the 402nd Judicial District Court
                Wood County, Texas
             Trial Court No. 14,710-96




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

       Gary Lynn Robinson was convicted of aggravated assault January 29, 1997. The original

judgment sentenced Robinson to twenty years' imprisonment, contained an affirmative finding that

a deadly weapon was used in the commission of the offense, and ordered Robinson to pay

$138,658.85 in restitution. Robinson did not timely appeal this judgment. The Texas Court of

Criminal Appeals granted relief on Robinson's application for writ of habeas corpus and awarded

him an out-of-time appeal. See Ex parte Robinson, No. AP-75,155 (Tex. Crim. App. Apr. 27, 2005)

(not designated for publication). On appeal, this Court reformed the judgment of the trial court to

delete the deadly weapon finding and affirmed the judgment as modified. Robinson v. State,

No. 06-05-00129-CR, 2006 Tex. App. LEXIS 538 (Tex. App.—Texarkana Jan. 24, 2006, no pet.)

(mem. op., not designated for publication). Robinson did not complain about the restitution on direct

appeal.1

       On August 15, 2007, Robinson filed a document entitled "Petition for Expunction of

Records" in which he requested the trial court to "delete, correct, and notify" numerous entities that

the affirmative deadly weapon finding had been deleted.2 The trial court dismissed the petition for

"failing to assert any ground for relief" and "as frivolous" August 20, 2007. On September 4, 2007,



       1
           We take judicial notice of our file in cause number 06-05-00129-CR.
       2
        We note that the mandate of this Court reforming the judgment of conviction and deleting
the deadly weapon finding has been issued. We further note the record contains a judgment nunc
pro tunc, dated May 3, 2006, which deletes the deadly weapon finding.

                                                  2
Robinson filed another document entitled "Petition for Expunction of Records" with identical

allegations. The trial court denied the second petition September 6, 2007. On appeal, Robinson

complains the restitution was improperly added to the judgment in violation of the plea agreement

and without notice or opportunity to defend.

       First, Robinson did not complain to the trial court about the restitution in either document

titled "Petition for Expunction of Records." Robinson has failed to preserve any error concerning

restitution for appellate review. See TEX . R. APP . P. 33.1.

       Second, to the extent Robinson's complaints could be considered an application for a writ of

habeas corpus, this Court has no original habeas corpus jurisdiction in post-conviction criminal

matters. See TEX . GOV 'T CODE ANN . § 22.221 (Vernon 2004); Dodson v. State, 988 S.W.2d 833,

835 (Tex. App.—San Antonio 1999, no pet.). We note, while the appeal in this case was pending,

Robinson filed an application for a writ of habeas corpus with the Texas Court of Criminal Appeals

alleging identical claims as those presented in this case. The Texas Court of Criminal Appeals has

recently denied relief—concluding Robinson could have raised these claims on direct appeal but

failed to do so. See Ex parte Robinson, No. WR-40,449-08 (Tex. Crim. App. June 18, 2008) (not

designated for publication).

       Last, as noted by the trial court, Robinson fails to provide any grounds for the expunction of

his conviction. Chapter 55 of the Texas Code of Criminal Procedure sets out the situations in which

a person is entitled to expunction. TEX . CODE CRIM . PROC. ANN . ch. 55 (Vernon 2006 & Supp.



                                                   3
2007). Because Robinson has not met the requirements of the statute, the trial court did not err in

refusing to order an expunction.

       For the reasons stated, we affirm.




                                                     Jack Carter
                                                     Justice

Date Submitted:       June 17, 2008
Date Decided:         June 25, 2008




                                                4